ACCEPTED
                                                                                          03-14-00731-CV
                                                                                                  5788291
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/23/2015 2:08:41 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK




                                                                      RECEIVED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                                 6/23/2015 2:08:41 PM
                                                                   JEFFREY D. KYLE
                                                                         Clerk
                          June 23, 2015


Mr. Jeffrey D. Kyle
Clerk
3rd Court of Appeals
P. O. Box 12547
Austin, Texas 78711-2547

      Re:    CAUSE NO. 03-14-007317-CV
             Juana Mendez Valdez v. Melody Mueller Moerbe

                                VACATION NOTICE

Dear Mr. Clerk:

      Counsel for Appellant will be out of his office on vacation between July 6

and August 6, 2015, and therefore requests that, if possible, no ruling of the court

be released during that time period.

                                       Respectfully submitted,

                                       Law Office of O. F. Jones III
                                       109 W. Santa Rosa
                                       P. O. Drawer E
                                       Victoria, Texas 77902
                                       (361) 573-6381
                                       (361) 576-4507(fax)

                                    By:___/s/ O. F. Jones III________________
                                       O. F. Jones III
                              State Bar No. 10974000




cc:   counsel for Defendant
      David Jones